Citation Nr: 9922643	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-02 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES


1. Entitlement to service connection for a right knee 
disorder, as secondary to service connected residuals of a 
left knee injury.

2. Entitlement to an increased evaluation for residuals of a 
left knee injury, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from October 1970 to August 
1972.  The veteran was honorably discharged. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied entitlement to service 
connection for a right knee disorder as secondary to service 
connected residuals of a left knee injury, and continued an 
evaluation of 20 percent for the veteran's service connected 
residuals of a left knee injury.  

The Board notes that, in a December 1996 rating decision, the 
RO increased the evaluation for the veteran's service 
connected residuals of a left knee injury to 30 percent, 
effective September 1995.  As the 30 percent disability 
evaluation is less than the maximum available under 
applicable diagnostic criteria, the veteran's claim remains 
viable on appeal.  AB. v. Brown, 6 Vet. App. 35, 38 (1993). 

These issues were previously before the Board in July 1997 
and have returned following a Remand for additional 
development.  That development has been completed and these 
issues are ready for adjudication.  

Additionally, the Board observes that the issue of 
entitlement to service connection for a back disorder, 
claimed as scoliosis, appears to have been reasonably raised 
by the evidence of record.  See Suttman v. Brown, 5 Vet. 
App. 127, 132 (1993).  Since this issue has not been 
developed for appellate review and is not inextricably 
intertwined with the issues on appeal, see Holland v. Brown, 
6 Vet. App. 443, 446 (1994), the matter is referred to the RO 
for appropriate action.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

Entitlement to an increased evaluation for residuals of a 
left knee injury will be addressed in the remand portion of 
the decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to 
the extent possible.  

2. Competent medical evidence establishes that the veteran's 
right knee disorder was caused by his service-connected 
left knee disability.


CONCLUSION OF LAW

Resolving all doubt in favor of the veteran, the right knee 
disorder is proximately due to the service-connected 
residuals of a left knee injury.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.102, 3.303, 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Secondary Service Connection

Initially, the Board finds that the veteran's claim is well-
grounded in accordance with 38 U.S.C.A. § 5107(a) (West 1991) 
in that his claim is plausible based upon the evidence of 
record and the evidentiary assertions provided by the veteran 
that are within the competence of lay party.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); King v. Brown, 5 Vet. 
App. 19 (1993).  

The veteran asserts that service connection is warranted for 
his right knee disorder as secondary to the service-connected 
residuals of a left knee injury because this service-
connected disability caused the 1974 accident in which his 
left knee buckled and caused him to fall off a ladder and 
injure his right knee.

The right knee disorder may be service-connected if it is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.310(a) (1998).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.306, 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995); Reiber v. 
Brown, 7 Vet. App. 513 (1995).  When service connection is 
granted for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  38 
C.F.R. § 3.310 (1998).

Briefly, service medical records are silent for any 
complaints of pain or injury to the right knee.  A November 
1970 x-ray reflects deformity of the mid-shaft of the right 
femur from an old fracture.  There is no indication of any 
injury to the right femur during service.  

A medical statement from Dr. von Leonrod states that the 
veteran was seen in June 1973 for pain and discomfort of the 
right knee.  At that time, there was minimal swelling.  The 
distress of the knee was considered to be a mild sprain.  

On VA examination in April 1974, x-rays of both knees were 
negative for significant bony or articular abnormality.  The 
examiner noted that cold and damp climactic conditions caused 
pain and stiffness of both knee joints.  Prolonged standing, 
bending, walking, and jumping, all physical activities 
involving the knee joints caused pain and discomfort that was 
alleviated by the cessation of the activity.  The diagnoses 
included right knee sprain and moderately symptomatic 
residuals.  

A March 1976 VA examination reflects acute internal 
derangement of the right knee with effusion in the knee joint 
and limitation of motion.  

In a September 1976 statement, the veteran asserted that the 
right knee was injured in-service, that it continued to be 
disabling, and that it was swollen and needed to be drained.  
In a January 1977 statement, the veteran reported that his 
right knee was treated in-service at the same time his left 
knee was treated.  

In pertinent part, the private treatment records of Dr. Brown 
for the period of September 1974 to March 1981 aggregated 
with his statement dated in February 1977 reflect that the 
veteran fell from a ladder suffering injury to the right knee 
with massive swelling.  He had pain in the anteromedial 
aspect of the joint with massive joint effusion.  The veteran 
underwent a right medial meniscectomy in December 1976.  The 
veteran twisted his right knee having onset of severe 
discomfort and prompt appearance of joint effusion in 
December 1980.  An arthrogram was performed which revealed a 
tear along the anteromedial aspect of the medial meniscus; 
and that the veteran underwent excision of the torn medial 
meniscus of the right knee in December 1980.  The diagnoses 
included sprain and traumatic synovitis of the right knee, 
internal derangement of the right knee, and torn medial 
meniscus.  

A Medical statement from Central Kansas Medical Center dated 
in February 1977 reflects that veteran fell from a ladder 
approximately two years ago suffering injury to the right 
knee.  He has had difficulty with it off and on with 
occasional catching, locking, and intermittent swelling.  He 
had an arthrogram in September 1976, which revealed a tear of 
the anterior horn of the medial meniscus.  He had a right 
medial meniscectomy.  He has had more difficulty during the 
past few months.  The final diagnosis was torn medial 
meniscus of the right knee.

An August 1990 VA examination reflects, by veteran's report, 
constant sore, stiff, locking, buckling, aching knee joints.  
The veteran walked into the office without a cane and limped 
on the right knee.  On examination, the right knee 
occasionally locked after prolonged standing or sitting.  He 
had signs of atrophy of the lower quad muscles in the right 
leg.  The July 1990 x-ray revealed degenerative arthritis 
with some fluid in the right knee joint.  Diagnoses included 
right knee postoperative repair of medial meniscus in 1976 
and 1978, and degenerative arthritic changes.  

VA outpatient treatment reports dated in November 1994 
reflect that the left knee felt wobbly; that the veteran's 
left knee gave out while roofing 3 weeks ago; that the right 
knee had been partially bent for approximately 20 years; and 
that the veteran was fitted for a turnbuckle splint for the 
right knee.  On examination, the right knee was flexed to 
approximately 40 degrees and active range of motion of the 
right knee was 41 to 97 degrees.  

A December 1994 VA examination reflects that the left knee 
buckled and the veteran fell off a roof in October 1994.  The 
veteran walked with a limp and used a cane due to his right 
knee condition, which was secondary to surgical repair of the 
meniscus leaving it with restricted range of motion. 

VA outpatient treatment reports dated from February 1995 to 
September 1995 reflect ongoing evaluation of the right knee 
disorder.  In pertinent part, a February 1995 entry reflects 
that he injured his right knee in-service 20 years ago and 
has had problems ever since.  A May 1995 entry reflects 
degenerative joint disease and joint instability of the left 
knee and severe degenerative joint disease of the right knee.  
Entries dated in September 1995 reflect degenerative joint 
disease and bilateral knee instability.  The veteran still 
had a 20-degree lack of full extension of the right knee, 
that the right knee manifested a 26-degree flexion 
contracture and that he was to continue using the turnbuckle 
long leg brace.  The assessments included severe degenerative 
joint disease of the knees and flexion contracture of the 
right knee improving in turnbuckle brace.  

A lay statement from L.Z. received by the RO in September 
1995 reflects that he was helping the veteran paint his house 
in the early 1970's; he was holding the ladder.  L.Z. 
reported that the veteran's left leg collapsed causing him to 
fall off the ladder and hurt his right knee.  

A VA examination report dated in October 1995 reflects that 
the veteran walked with a stiff-legged gait on the right leg 
because he was wearing an immobilizer brace upon entrance to 
the examination office.  At exit of the exam, the veteran 
carried the right brace in his arms and did have a slow, 
somewhat limited gait due to the right knee being slightly 
flexed, and he did walk with a slight limp.  In pertinent 
part, the diagnoses included advanced degenerative arthritis 
with medial meniscectomy of the right knee, history of trauma 
and limitation of extension of the leg, and patellofemoral 
syndrome with arthritic changes seen on x-ray.  

VA outpatient treatment reports dated for the period of March 
1996 to October 1996 reflect bilateral anterior instability 
and right flexion contracture approximately 20-25 degrees in 
March 1996.  The recommendations included functional brace 
for the right knee.  Thereafter, the veteran was evaluated in 
July 1996, September 1996, and October 1996 for the right 
knee disorder.  In October 1996, the veteran reported that 
the left knee gave out, he fell, and felt a pop in the right 
knee.  On examination of the joints, there was marked 
crepitus of the right knee without warmth or effusion.  The 
impression was advance degenerative joint disease of the 
knee.  

Testimony from the personal hearing held in August 1996 
reflects that he injured his right knee when the left knee 
buckled causing him to fall off the ladder he used to paint 
his house.  A corroborating witness was holding the ladder at 
the time his left knee buckled.  Between the time of the fall 
in 1974 and treatment from Dr. Brown in 1976, he had been 
evaluated and treated in Scotts City at a free clinic at 
least twice.  Every once in a while, he would have water 
drained from the knee.  When the knee started locking up and 
catching on him, he finally saw a doctor.  He believes that 
[his occupation as] a truck driver and not [being] on his 
feet account for why he did not see a doctor sooner.  He has 
had two operations on the right knee, in 1976 and 1978.  

VA examination dated in January 1998 reflects that the claims 
file was reviewed and that the veteran wore braces when he 
worked or was outside.  The veteran was then taking Ibuprofen 
on and off, and essentially when his walking was increased 
after a long day of working or when the weather changed.  
When he has a flare-up, he takes Ibuprofen; he does not stop 
working.  On examination, both knees were boggy and slightly 
deformed.  The examiner noted a documented history of a fall 
from a ladder in 1974 and in 1975.  He underwent a 
meniscectomy in 1976 and "redo" exploration in 1979.  In 
pertinent part, the right knee has severe degenerative 
arthritis.  The examiner opined that the etiology of the 
right knee disorder was connected to the fall from the 
ladder, which is documented in the chart.  He did not think 
that the right knee disability was totally the result of the 
1974 fall as a consequence of the instability of the left 
knee.  He opined that the current right knee disability was 
due to the fact that he had a meniscectomy and re-exploration 
2-3 years later.  

Notwithstanding the comments of the VA examiner in 1998 
regarding any current disability of the right knee, the Board 
finds that the evidence is in equipoise and that being so, 
the resolution of all doubt is in favor of the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In summary, the veteran 
is competent to describe his observations and symptoms.  
Therefore, his statement as to his knee buckling is accepted 
as competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Similarly, an eyewitness account which reflects that 
the veteran's left knee collapsed causing him to fall 
injuring his right knee is also competent.  Reiber v. Brown, 
7 Vet. App. 513, 516 (1995).  When these observations are 
aggregated not only with the pattern of the left knee giving 
way and the 1998 VA medical examiner's opinion that the 
etiology of the right knee disorder is connected to the fall 
from the ladder, the required nexus for service connection is 
established in accordance with 38 C.F.R. § 3.310.  Based on 
the evidence of record, the Board finds that the right knee 
disorder is due directly to the service-connected residuals 
of a left knee injury.  


The Board recognizes that it disposed of the veteran's claim 
using an approach different from the RO.  The Board has, 
therefore, considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  In light of the fact that the evidence of record 
yielded a favorable outcome for the veteran, the Board is of 
the opinion that the veteran has not been prejudiced by its 
decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for a right knee disorder on a secondary 
basis is granted. 


REMAND

The most recent rating decision dated in December 1996 
evaluated the residuals of a left knee injury, in accordance 
with Diagnostic Codes 5299-5257 and assigned a 30 percent 
disability rating.  38 C.F.R. § 4.71a (1998).  The Board 
notes that consistently throughout this appeal, the veteran 
has been diagnosed with degenerative joint disease, 
instability of the knee, knee and muscle strain, and severe 
degenerative arthritis as depicted on x-ray findings.  
Despite the fact that the veteran has undergone multiple 
examinations, it appears that none have delineated that 
degree of disability posed by the degenerative joint disease 
of the left knee as opposed to any other impairment of the 
knee. 

The Board observes that in its July 1997 remand, the veteran 
was to be accorded a VA orthopedics examination to elicit all 
manifestations of his left knee disability.  Thereafter, the 
RO was requested to apply the applicable regulations and 
diagnostic codes (DCs) under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 to include the application 
of 38 C.F.R. §§ 4.40, 4.45 with respect to DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  It appears from a reading of the 
record that all manifestations of the veteran's left knee 
disability have not been rated.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  Specifically, the evidence of record 
does not reflect that the RO considered a separate rating 
under DCs 5003 or 5010 for the veteran's severe degenerative 
arthritis as verified by x-rays.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (separate evaluations are warranted 
where the symptomatology for the condition are distinct and 
separate).  As such, the Board is unable to fairly adjudicate 
the claim as it is on appeal.  

Moreover, since the above rating decision, relevant General 
Counsel opinions have addressed the application of separate 
ratings in regards to arthritis and other impairment of the 
knee under DC 5257.  According to VAOPGCPREC 23-97, a veteran 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 (degenerative arthritis) and DC 5257 
(other impairment of the knee) "based on additional 
disability."  (July 1, 1997).  Therefore, if a veteran has a 
disability rating under DC 5257 for instability of the knee 
and there is also x-ray evidence of arthritis and limitation 
of motion severe enough to warrant a zero-percent rating 
under DC 5260 (limitation of flexion of the leg) or DC 5261 
(limitation of extension of leg), a separate rating is 
available under DC 5003 or DC 5010 (traumatic arthritis).  
Similarly, VAOPGCPREC 9-98 reflects that to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable, but at least meet the 
criteria for a zero-percent rating.  (August 14, 1998); see 
also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  A separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59 
(1998).  Therefore, the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered in assigning an evaluation 
for degenerative or traumatic arthritis under DC 5003 or DC 
5010.  Rating personnel must consider functional loss and 
clearly explain the impact of pain upon the disability.  

In that respect, the Board notes that the veteran has 
consistently complained of pain since 1994.  VA treatment 
records document that he medicated with Ibuprofen, that he 
had instability of the left knee, that he wore knee braces 
because of the instability, and that he had limited range of 
motion and altered gait.  A December 1994 VA examination 
reflects by x-ray findings degenerative changes, particularly 
involving the medial aspect of the joint, particularly the 
tibia and conjugus surfaces of the femur, apparently 
secondary to prior surgery and/or degenerative changes.  The 
diagnosis was degenerative changes, left knee with surgical 
removal of the medial meniscus.  An October 1996 entry 
reflects that his left knee gave out when the veteran was up 
walking without his brace.  

The most recent VA examination dated in January 1998 reflects 
not only that the veteran wore braces, that he was currently 
taking Ibuprofen on and off, that rest improved the pain, but 
the examiner noted that the veteran had no episode of 
dislocation or recurrence of subluxation, and no episode of 
inflammatory arthritis.  On examination of his gait, he could 
walk fairly well without a limp, "essentially" when he used 
braces.  Range of motion of the left knee reflects full 
extension and good flexion of 140 degrees.  He had no medial 
lateral instability.  He presented with significant crepitus 
on flexion and extension, "essentially" retropatellar 
crepitus.  He had no effusion of the knee.  He had a Lachman 
of 1+ with endpoint.  The McMurray and Apley tests were 
positive.  The knee was boggy and slightly deformed.  A x-ray 
of the knee revealed significant involvement of the three 
compartments of the knee with posterior spurring and patella 
spurring.  It seemed that all the compartments were involved, 
medial, lateral, and patellofemoral compartments.  The 
examiner concluded there was severe degenerative arthritis of 
the compartment of the knee.

In light of the foregoing, the Board is of the opinion that 
the veteran should be accorded a contemporaneous and thorough 
VA examination by an orthopedic physician to fully explore 
the separate and distinct manifestations, if any, presented 
by the service-connected left knee disability.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who have treated him since October 
1996 for the service-connected left 
knee disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
by the veteran in response to this 
request, which have not been 
previously secured.

2. The RO should schedule the veteran for 
an orthopedic examination by a 
physician to determine the nature and 
extent of his left knee disorder.  The 
claims folder must be made available 
to the physician prior to the 
examination and the physician is 
requested to review the entire claims 
file in preparing his report.  All 
tests and studies, to specifically 
include x-rays and range of motion 
studies in degrees, should be 
performed.  The examiner should 
provide a definitive diagnosis or 
diagnoses of the veteran's left knee 
disorder and an opinion as to 
functional loss, if any, as a result 
of pain, weakness, fatigability, 
incoordination or instability.  A 
complete rationale should be given for 
all opinions and conclusions 
expressed.  The examination report 
should be typed.  

3. After completion of the above 
development, the RO should re-
adjudicate the veteran's claim for an 
increased evaluation for his left knee 
disability.  In re-adjudicating the 
claim, the RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and the application 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra.  The issue of a whether 
the veteran is entitled to a separate 
rating pursuant to Esteban must be 
addressed.  VAOGCPREC 23-97 and 9-98.  
If the determination of this claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case and be given an opportunity to 
respond.

4. The RO is reminded that the Board is 
obligated by law to ensure that the RO 
complies with its directives and 
compliance is neither optional nor 
discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 

